Exhibit 10.4










CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE
This Confidential Separation Agreement and Release (“Agreement”), is made
effective as of December 11, 2016, by and between Vikas Sinha, his agents,
assignees, heirs, executors, administrators, beneficiaries, trustees, legal
representatives and assigns ("SINHA"), and Alexion Pharmaceuticals, Inc., its
subsidiaries, affiliates, divisions and related entities, and its and their
successors, assigns, present or former directors, officers, agents, fiduciaries
or employees or any person acting on behalf of any of them (“ALEXION”).
WHEREAS, SINHA and ALEXION are parties to an agreement of employment dated
February 26, 2016, attached hereto as Exhibit A (the “Employment Agreement”);
WHEREAS, the Employment Agreement has been terminated; and
WHEREAS, SINHA and ALEXION wish to enter into this Agreement to fully resolve
any actual or potential claims arising out of SINHA’s employment with and/or
separation from ALEXION.
NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, SINHA and ALEXION agree as follows:
1.    Separation from Employment. ALEXION will provide SINHA with his final
paycheck, as well as all accrued, unused vacation pay, no later than the next
regular payday following December 11, 2016 (the “Separation Date”). The parties
will work together to prepare a mutually acceptable announcement regarding the
nature of and reasons for SINHA's separation from ALEXION. SINHA acknowledges
that (i) with the receipt of his final paycheck, he will have received all
compensation and benefits that were due to him through the Separation Date as a
result of services performed for ALEXION except as provided in this Agreement;
(ii) he has reported to ALEXION any and all work-related injuries incurred
during employment; and (iii) ALEXION has properly provided any leave of absence
because of SINHA's or a family member's health condition, and SINHA has not been
subjected to any improper treatment, conduct or actions due to a request for or
taking such leave.
2.    Benefits Continuation. Regardless of whether SINHA executes this
Agreement, and assuming that SINHA was enrolled in ALEXION's group health
insurance plans prior to the Separation Date, SINHA and his eligible dependents
(if any) may continue to participate in ALEXION's group medical, dental, vision
and/or employee assistance plans for up to eighteen (18) months following the
Separation Date, subject to the terms of the Consolidated Omnibus Budget
Reconciliation Act of 1985 ("COBRA") and provided that SINHA timely and properly
elects COBRA coverage and pays the employee premiums associated with such
coverage. SINHA may also continue to participate in ALEXION's Health Care
Flexible Spending Account plan through the end of the calendar year if SINHA has
a balance in the plan as of the Separation Date. SINHA will receive information
regarding COBRA in a separate communication.
3.    Consideration. Provided that SINHA timely executes this Agreement and does
not revoke it as set forth in Section 20, ALEXION will provide SINHA with the
following payments in accordance with a termination pursuant to Section 9(c) of
the Employment Agreement:





--------------------------------------------------------------------------------




(a)
a payment of 1.5 times the sum of (A) SINHA’s annual base salary as of the
Separation Date plus (B) the amount equal to SINHA’s annual bonus target under
ALEXION’s bonus plan, as determined by ALEXION, for 2016. Subject to Section
9(g) of the Employment Agreement, such amounts will be paid to SINHA on the
sixtieth (60th) day after the Separation Date in a cash lump sum of $1,820,700,
less applicable deductions and withholdings;

(b)
an additional lump sum which, after all applicable deductions and withholdings
have been taken, is sufficient to cover the costs of eighteen (18) months of
COBRA continuation coverage for SINHA and his eligible dependents; and

(c)
all equity awards shall be treated as provided under Section 9(c) of the
Employment Agreement; provided, however, that all stock options will instead
expire upon the earlier of (A) the ninetieth (90th) day following the expiration
of any applicable trading blackout or similar restrictions, or (B) the
expiration of the full original ten-year term of the applicable stock option. To
the extent that SINHA is subject to any trading blackout or similar restrictions
at the time of the vesting and/or exercise of any equity award, ALEXION will, at
the election of SINHA, net settle the equity award (or applicable portion
thereof) for tax and/or exercise price payments, as applicable.

4.    Non-Admission. ALEXION's offer of this Agreement to SINHA and any payments
made under this Agreement do not constitute an admission by ALEXION that SINHA
has any claim of any kind against ALEXION or that ALEXION admits to any
liability.
5.    Release. In exchange for the consideration described in Section 3 of this
Agreement, and in accordance with Section 9(e) of the Employment Agreement,
SINHA agrees to release ALEXION with respect to and from any and all claims,
wages, agreements, contracts, covenants, actions, suits, causes of action,
expenses, attorneys’ fees, damages, and liabilities of whatever kind or nature
in law, equity, or otherwise, whether known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which SINHA has at any time
heretofore owned or held against ALEXION, including, without limitation, those
arising out of or in any way connected with SINHA’s employment relationship with
ALEXION or separation from employment with ALEXION. This means that SINHA gives
up these claims to the fullest extent permitted by law, including:
(a)
claims for any pay, compensation or benefits, including bonuses, commissions,
costs, damages, expenses, incentive pay, insurance, interest, paid or unpaid
leave or time off, salary, separation or severance pay or benefits, or wages;

(b)
claims concerning any express or implied employment contracts, covenants or
duties;

(c)
claims for defamation; detrimental reliance; impairment/loss of
business/economic opportunity; intentional/negligent infliction of emotional
distress; interference with contractual or legal rights; invasion of privacy;
loss of consortium; misrepresentation; negligence including negligent
hiring/retention/



2



--------------------------------------------------------------------------------




supervision; personal injury; promissory estoppel; retaliatory discharge;
termination notice insufficiency; tortious interference; posting requirement
violations; records access violations; wrongful termination; or any other
federal, state, local or common law claims;
(d)
claims of discrimination based on age, ancestry, benefit entitlement, color,
concerted activity, disability, failure to accommodate, gender, gender identity
or expression, genetics, harassment, income source, leave rights, marital
status, military status, national origin, parental status, perception of a
protected characteristic, political affiliation, race, religion, retaliation,
sex, sexual orientation, union activity, veteran status or other legally
protected status; claims that any payment under this Agreement was affected by
any such discrimination; or any other claims under Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1866; the Civil Rights Act of 1991; the
Equal Pay Act of 1963; the Age Discrimination in Employment Act (“ADEA”) and the
Older Workers Benefit Protection Act; the Americans with Disabilities Act; the
Family and Medical Leave Act; the Employee Retirement Income Security Act of
1974 (“ERISA”); the Sarbanes-Oxley Act of 2002; the False Claims Act; the
Connecticut Fair Employment Practices Act, Conn. Gen. Stat. §§ 46a-51 et seq.;
the Connecticut Human Rights and Opportunities Act, Conn. Gen. Stat. § 46a-60;
the Connecticut Equal Pay Law, Conn. Gen. Stat. § 31-75; or the Connecticut
Family and Medical Leave Law, Conn. Gen. Stat. §§ 31-51kk et seq.; each as
amended; or

(e)
any right to be or remain a member of any class or collective action against
ALEXION.

Notwithstanding anything herein to the contrary, SINHA does not release (i) any
claim or right to receive the consideration provided under this Agreement; (ii)
any claim or right to indemnification by ALEXION under the Employment Agreement,
the Indemnification Agreement between the parties attached hereto as Exhibit B
(the “Indemnification Agreement”), or otherwise, and any rights under directors’
and officers’ liability insurance coverage; or (iii) any claim or right to
continuation coverage pursuant to COBRA.
6.    Disclosure. In addition to the foregoing, and in further exchange for the
consideration described in Section 3 of this Agreement, SINHA specifically
represents and warrants that as of the date that he executes this Agreement,
either (i) he has disclosed to ALEXION’s General Counsel or to another member of
ALEXION’s internal Legal Department in writing any matter that he knows or
suspects could constitute an actual or potential violation of the ALEXION Code
of Ethics and Business Conduct or of any internal or external legal, regulatory
or compliance requirement applicable to ALEXION in any jurisdiction in which it
does business, or (ii) he has no information concerning any such matter.
7.    Promise Not to Sue. SINHA promises not to sue ALEXION for any claims
covered by Section 5 of this Agreement and not excluded by any other section of
this Agreement. This promise


3



--------------------------------------------------------------------------------




not to sue is separate from and in addition to SINHA’s promises in Section 5 of
this Agreement, and does not apply to a claim under the ADEA.
8.    Confidentiality and Non-Disclosure. SINHA agrees that, except as required
by applicable federal, state, or local law, including tax laws, SINHA will keep
all the terms of this Agreement strictly confidential, including the amount of
the payment provided to SINHA under this Agreement. Except as required by law,
SINHA will not disclose any of the terms of this Agreement to anyone except his
immediate family members and his legal/financial advisors. Each of them is bound
by this non-disclosure provision, and a disclosure by any of them will be
considered a disclosure by SINHA. SINHA further represents that prior to
executing this Agreement, he has not disclosed its terms in a manner
inconsistent with this confidentiality provision.
9.    Continuing Obligations and Non-Solicitation. SINHA acknowledges and agrees
that the Proprietary Information and Inventions Agreement and the Policy
Statement as to Confidential Information , both of which he signed upon the
start of his employment, survive SINHA’s separation from ALEXION and remain in
full force and effect. SINHA further acknowledges and agrees that he continues
to be bound by the Non-Competition, Non-Solicitation, and Non-Disparagement
provisions in section 5 of the Employment Agreement, which survive SINHA’s
separation from ALEXION and remain in full force and effect. This Section 9
shall be subject to written waivers that may be obtained by SINHA from ALEXION.
10.    Return of ALEXION Assets. SINHA agrees that he has returned or will
return immediately, and no later than the Separation Date, all ALEXION property
or assets that he had or controlled during his employment, including: his
identification badge; key fob; lab notebooks; laptop, desktop and handheld
computers; smartphones; personal digital assistants (PDAs); secure ID cards;
keys; tools and tool boxes; personal protective equipment; external hard drives;
flash drives; power and sync cables; all originals and soft or hard copies of
documents such as e-mails, facsimiles, handbooks, letters, manuals, or
memoranda; any personal documents or materials containing confidential ALEXION
information, including personal notebooks or planners; and any other ALEXION
related communications, material, hardware, equipment or property. The
requirements of this Section 10 apply regardless whether such property, assets,
documents or other materials are located or stored (a) at ALEXION’s offices or
other location (including but not limited to SINHA’s personal residence) or (b)
on ALEXION’s systems or equipment or any other system or equipment (including
but not limited to SINHA’s personal system or equipment).
11.    Cooperation. SINHA agrees to cooperate with, and assist, ALEXION to
ensure a smooth transition of his work responsibilities. At any time following
the Separation Date, SINHA will provide such information as ALEXION may
reasonably request with respect to any ALEXION-related transaction or other
matter in which SINHA was involved in any way while employed by ALEXION. SINHA
further agrees to assist and cooperate with ALEXION in connection with the
defense, prosecution, government investigation, or internal investigation of any
claim or matter that may be made against, concerning, or by ALEXION. Such
assistance and cooperation shall include timely, comprehensive, and truthful
disclosure of all relevant facts known to SINHA, including through in-person
interview(s) with ALEXION’s internal Legal Department or outside counsel for
ALEXION. SINHA shall be entitled to reimbursement for all properly documented
expenses incurred in


4



--------------------------------------------------------------------------------




connection with rendering services under this Section 11, including, but not
limited to, reimbursement for all reasonable travel, lodging, and meal expenses.
12.    Non-Disparagement. SINHA agrees that he will not do or say anything that
disparages ALEXION, reflects negatively on ALEXION, or encourages any adverse
action against ALEXION, except as required by law.
13.    Indemnification. ALEXION shall indemnify SINHA subject to and in
accordance with the terms of the Indemnification Agreement, which survives
SINHA's separation from ALEXION and remains in full force and effect.
14.    Non-Interference with Rights. The release set forth in Section 5 of this
Agreement excludes any claims which cannot be waived by law, such as claims for
unemployment/worker compensation, or claims for vested/earned benefits under
ERISA-covered employee benefit plans as applicable on the date that SINHA signs
this Agreement. Further, SINHA understands, agrees and acknowledges that nothing
contained in this Agreement, including but not limited to Sections 5 (Release),
6 (Disclosure), 7 (Promise Not to Sue), 8 (Confidentiality and Non-Disclosure),
9 (Continuing Obligations), 10 (Return of ALEXION Assets), 11 (Cooperation), 12
(Non-Disparagement), or 16 (Remedies), shall prohibit or restrict SINHA from
filing a charge or complaint with, reporting possible violations of any law or
regulation, making disclosures to, and/or participating in any investigation or
proceeding conducted by the National Labor Relations Board, the Equal Employment
Opportunity Commission, the U.S. Department of Labor, the Securities and
Exchange Commission, and/or any other governmental agency or entity, or from
exercising rights under Section 7 of the National Labor Relations Act to engage
in joint activity with other employees, and that notwithstanding any other
provision in this Agreement, SINHA is not required to seek authorization from
ALEXION or to notify ALEXION before doing so.
15.    Choice of Law and Forum. This Agreement shall be governed by and
construed under the laws of the State of Connecticut, without regard to its
conflicts of law rules, except that matters relating to indemnification shall be
governed by and construed under the laws of the State of Delaware. The parties
hereby consent to the jurisdiction of the federal and state courts located in
the State of Connecticut to resolve any disputes arising out of the
interpretation or administration of this Agreement.
16.    Remedies. If any party to this Agreement seeks to enforce its rights
under this Agreement by legal proceedings or otherwise, the prevailing party as
determined by a court or tribunal of competent jurisdiction (including in any
action for preliminary injunctive relief) shall be entitled to seek payment of
attorneys' fees, costs and expenses from the non-prevailing party.
17.    Successors. This Agreement shall be binding upon and inure to the benefit
of SINHA, ALEXION, and their respective heirs, representatives, executors,
administrators, successors, insurers, and assigns, and shall inure to the
benefit of each and all of the released parties.
18.    Severability. The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable or invalid, the other provisions shall
remain fully valid and enforceable.
19.    Representations. SINHA acknowledges and agrees that:


5



--------------------------------------------------------------------------------




(a)
he has, by being given a copy of this Agreement, been advised to consult with an
attorney of his own choice with regard to its terms, and he has been given the
opportunity to do so prior to signing this Agreement;

(b)
he has not been promised anything other than what is in this Agreement;

(c)
the payments described in this Agreement provide adequate and sufficient
consideration to support this Agreement;

(d)
he has reviewed this Agreement and is signing this Agreement knowingly and
voluntarily;

(e)
he has not been coerced or threatened into signing this Agreement;

(f)
he does not have any pending court or administrative complaint against ALEXION;
and

(g)
this Agreement can only be modified in a written document signed by both SINHA
and ALEXION.

20.    Time Periods. SINHA has been given at least twenty-one (21) days to
consider this Agreement before executing it. If SINHA signs this Agreement prior
to the end of the 21 day period, such signature constitutes a voluntary waiver
of this 21 day period. In the event that SINHA executes this Agreement prior to
the Separation Date, ALEXION reserves the right to request that SINHA reaffirm
the terms of this Agreement in writing on the Separation Date.


After signing this Agreement, SINHA will have seven (7) days to revoke this
Agreement (the “Revocation Period”) by providing written notice to ALEXION
during this 7 day Revocation Period. Any revocation must be made in writing,
postmarked no later than the close of business of the 7th day of the Revocation
Period and addressed to:


Clare Carmichael
Executive Vice President and Chief Human Resources Officer
Alexion Pharmaceuticals, Inc.
100 College Street
New Haven, CT 06510


This Agreement will not become effective or enforceable until the Revocation
Period has expired. If SINHA does not revoke this Agreement, he will receive the
consideration described in Section 3 of this Agreement.


21.    Entire Agreement. This Agreement (together with the applicable provisions
of the other agreements referenced herein) constitutes and contains the entire
agreement and understanding concerning SINHA's employment and separation of
employment, and the other subject matter addressed herein between the parties,
and supersedes and replaces all prior negotiations and all prior agreements
proposed or otherwise, whether written or oral, concerning the subject matter
hereof,


6



--------------------------------------------------------------------------------




including the Employment Agreement, except that SINHA shall continue to be
obligated to comply with Sections 4 and 5 of the Employment Agreement, and
except as otherwise expressly stated herein. The drafting of this Agreement
shall be deemed a mutual endeavor by all parties, and shall not be construed
against any single party as the drafter.    To the extent of any conflict
between the terms of this Agreement and any other document concerning severance
benefits, the provisions of this Agreement shall prevail. The headings in this
Agreement are provided for reference only and shall not affect the substance of
this Agreement.
22.    Execution. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and together, all of which shall
constitute one original document. Original signatures that are transmitted by
fax or electronic mail shall be considered original signatures under this
Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Agreement.
    
    
/s/Vikas Sinha     Date: Dec. 11, 2016
VIKAS SINHA


    
ALEXION PHARMACEUTICALS, INC.




By: /s/ Clare Carmichael Date: Dec. 11, 2016
Name: Clare Carmichael
Title: Executive Vice President and CHRO


7

